IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 2 EM 2021
                                               :
                    Respondent                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
DAVID W. PEPE,                                 :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

      AND NOW, this 19th day of March, 2021, the Application for Leave to File Original

Process is GRANTED, and the “Requesting Permission to Filing an Appeal” is DENIED.